 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoisi&Son Trucking,Inc.andGeneral TruckDrivers,Warehousemen&Helpers,Local No. 235,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America.Cases 21-CA-9724 and 21-CA-9802APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentMay 30, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn January 11, 1972, Trial Examiner Henry S.Salim issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.The General Counsel filed ananswering brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andhas decided to affirm the Trial Examiner's rulings,findings,' and conclusions2 and to adopt his recom-mended Order, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatMoisi & Son Trucking, Inc., Anaheim, Califor-nia, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order, as herein modified:Substitute the attached notice for the Trial Exam-iner's notice.IIn finding an8(a)(1) violation predicated uponMoist's action indealing directly with his employees rather than the Union,we do not,contrary to the inference left by the Trial Examiner,base our finding in thisregard onhis admissionto this effect made in thepresenceof a number ofemployees at the hearing but rather on the fact that such action admittedlyoccurred2Respondent,as a defenseto the 8(a)(5) allegationsof the complaint,asserts thattheGeneral Counsel failed to establishthat theUnion everenjoyedmajority status.Once an employer has extended voluntaryrecognitionto a union,however, he will not be heard subsequently tochallenge itsmajority statusin an 8(a)(5) proceedingunless he introducesaffirmativeevidence proving a lack of majorityat the time of therecognition agreement No such evidence was adduced by Respondent inthis caseAlthough counsel forRespondentwas advisedat the hearing thatthe originalauthorization cards wereno longer inexistence and was furtheradvised by the TrialExaminerthat he had a right to pursuethe matter ofwhether the Union hadmisrepresenteditsmajoritystatus, he made no effortto offer any affirmative evidenceto that effectAfter a trial at which both sides had the opportunityto present their evidence, a decision has been issuedfinding that we violated the law and ordering us topost this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the right toself-organizationand to bargain collectivelythrough a representative of your own choosing.Accordingly,we give you these assurances:WE WILL bargain, upon request, with GeneralTruck Drivers, Warehousemen & Helpers, LocalUnion No. 235, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Help-ersofAmerica, as the exclusive bargainingrepresentativeofallemployees in the unitdescribed below and embody in a signed agree-ment any understanding reached. The bargainingunit is:Allour employees excluding mechanics,office clerical employees, professional em-ployees, and supervisors as defined in theAct.WE WILL reinstate Michael J. Shannon to hisformer position without loss of seniority or otherrights and privileges and will pay him for any lossof wages he suffered as a result of the discrimina-tionwhich has been found that we practicedagainst him, with interest thereon at 6 percent.WE WILL NOT discharge or otherwise discrimi-nate against our employees because they join orassistGeneral Truck Drivers, Warehousemen &Helpers,LocalUnion No. 235, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, or any otherlabor organization.WE WILL NOT ask you any questions about yourunionmembership, sympathies, or activities.WE WILL NOT discuss contract terms, pay, orworking conditions with our employees withoutfirst discussing them with the Union.WE WILL respect your rights to self-organization, to form, join, assist any labor organization,to bargain collectively about terms and condi-tionsof employment through General TruckDrivers,Warehousemen & Helpers, Local UnionNo. 235, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of Ameri-ca,or any other representative of your ownchoosing,and to engage in other concerted197 NLRB No. 28 MOISI & SON TRUCKING, INC.199activities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL NOT interfere with, restrain, or coerceyou in the exercise of these rights.All of our employees are free to become or remain,or to refrain from becoming or remaining, membersof General Truck Drivers, Warehousemen & Help-ers, Local Union No. 235, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America.MOISI & SONTRUCKING, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This case was heard atLos Angeles, California, commencing on June 10, andconcluding on June 16, 1971. The charges were filed by theUnion on December 30, 1970, and February 4, 1971, andthe consolidated complaint was issued on March 30, 1971.The primary issues are whether the Company, theRespondent, during an organizational campaign, violatedSection 8(a)(1) by unlawfully interrogating its employees,engaging in surveillance, and discriminatorily dischargingtwo union supporters in violation of Section 8(a)(3) of theAct. Also, it is alleged that Respondent refused to bargainIIn resolving the disputed issues, where no mention is made of certainevidence introduced by the parties, it is not because consideration was notgiven to such evidence but rather because it is regardedas immaterial todeciding the salient issues in this proceeding2The testimony concerning some of the incidents involved in thisproceeding, particularly the dates and chronological sequence which led upto the institution of a charge, are contradictory, ambiguous, and incompleteas to specific details so that findings of fact and resolutions of credibilitymade herein result from an attempt to reconcile the evidence in determiningwhat occurred and when In attempting to supply coherence to thosein good faith by circumventing the Union, which had beendesignated by the employees as their duly authorizedbargaining representative, and negotiating directly with theemployees, thereby violating Section 8(a)(5).Briefswere filed by the parties on August 25, 1971.FINDINGS OF FACT11.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent, a California corporation located in Ana-heim, California, is engaged in hauling goods and productsby truck within the State of California. It employs ninefull-time and two part-time drivers. This company annual-lyperforms services valued in excess of $50,000 forcustomers located in California, each of whom, in turn,annually purchases or sells to persons located outsideCalifornia goods, products, and/or services valued inexcess of $50,000. It is found Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Charging Party, hereincalled theUnion, is a labor organization within themeaning of Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.Background2On October 28, 1970,3 Respondent Company's president,Joseph Moisi, and the Union's secretary-treasurer, KellyDrake, had lunch together. In the course of this luncheonmeeting, Drake represented to Moisi that he had obtaineda sufficient number of signed union authorization cardsfrom the employees designating the Union as theircollective-bargaining agent, whereupon Drake requestedMoisi to recognize the Union with a view to beginningnegotiations.4When Moisi asked Drake to show him thesigned authorization cards, Drake, according toMoisi,declined, stating it was not the practice of the Union to doso and besides, added Drake, Moisi knew him long enoughto trust him, to which Moisi agreed, asking Drake, "Whatdo we do?" Drake, however, testified on his cross-examina-tion thatMoisi never requested that he be shown thesigned cards but that Moisi told him if the drivers wantedthe Union, he would "recognize and negotiate a contractIn answer to Moisi's question, "What do we do?"Drake told Moisi it would be necessary, in order to avoidholding the Board representation hearing scheduled forNovember 2, that Moisi write a letter to the Unionrecognizing it, to which Moisi agreed. See Respondent'sExhibit 12, which is notes taken by Moisi at this October28 luncheon meeting that read: "We will recognize Local235, Teamsters as our sole bargaining unit." On Octoberstatements and acts which are ambiguous,necessary recourse has beenmade to the context of other facts and circumstances in an effort todetermine what was meant or occurred3All dates mentioned herein occurred in 1970, unless otherwise stated4 It appears that from 1964 to 1967 Moist & Son Trucking Company wasa party to a collective-bargaining agreement with Teamsters Local 235,which contract expired on July I, 1967 The instant proceeding arose as aconsequence of union organizational activity commencing at Respondent'strucking operation sometime in September or October 1970.O 200DECISIONSOF NATIONALLABOR RELATIONS BOARD29,Moisi sent a letter to Drake which reads as follows(G.C. Exh. 2):Confirming our meeting of October 28, 1970, I wish totake this opportunity in again thanking you for yourmost prompt and courteous attention relating to ourmatter which apparently is resolved. Feel assured thatour warm relationship as well as cooperation willcontinue with Local 235 Teamsters, and also that I willadhere to any and all requests made of us as we havedone in the past.Ken Gaddis, business representative for the Union, wastold by both his superiors and the union attorney that theletter which Moisi sent was not correctly worded to conferrecognition and that he should so advise Moisi. However,Moist was not available so Gaddis notified Stenton Baxter,who is an official of the Respondent and a supervisorwithin the meaning of Section 2(11) of the Act, that theletterwas not acceptable, whereupon another letter wasprepared.5This letter, dated October 30, and signed:,"JosephMoisi, President, by Stenton Baxter," reads asfollows:Confirming our meeting of October 28, 1970, I wish totake this opportunity in again thanking you for yourmost prompt and courteous attention relating to ourmatter which apparently is resolved. We also herebyagree to recognize Local 235 as exclusive BargainingAgent for our drivers.A petition which had been filed by the Union for arepresentation election among Respondent's truckdrivers,pursuant to which a hearing was scheduled for November2, 1970, was withdrawn by the Union on October 28 (Case21-RC-11965) and approved by the Regional Director onOctober 30, 1970.Baxter, however, testified that it was he who preparedthe October 30 letter (G.C. Exh. 3), and that he read it overthe telephone to Moist, who was in San Francisco. Moisi,according to Baxter, then gave Baxter his approval of thecontents of the letter and authorized Baxter to sign it on hisbehalf.Moisi emphasized, in his testimony, that heauthorized the letter on the representation of the Unionofficials that the purpose of this letter was "to keep anotherunion out." Drake denied Moisi was ever told this. Drakeon his cross-examination testified that Moisi was told thatthis letter "had to be either signed that day or Joe Moisihad to appear at the Board the following Monday[November 2] for a hearing."Drake testified that about November 3 he saw Moist athisoffice,gave him a copy of the Union's contractproposals, and asked him to consider them. On cross-examination, Drake testified that some of Moisi's drivers5On cross-examination, Drake testified he dictated the letter (G C. Exh.3) and sent it to Moist who then had it typed6Drake identified the Respondent Company's drivers who told him thisas Shannon, Fulkerson, Hartman, and Lamar He also testified that fromthe time the Union filed the representation petition until the charge issued,he talked to Shannon perhaps 5 to 10 times about the"Moist situation."7On cross-examination, Drake admitted Shannon had previously givenhim a copy of this agreement and that he had learned "several" of thedrivers who had signed Moist's proposed "schedule of rates of pay" had alsosigned union cards8On cross-examination,Draketestifiedhe toldMoist, when he wasshown the"schedule of rates of pay," "This is not a legal document and thathe had no right to negotiate a contract and that we were the bargaining unithad assisted him in drafting these proposals. Later thesame week, Moisi, according to Drake, told him "that hecouldn't live with that type of contract." Drake continuedthat, in the middle of November, he andMoisi met, againconsidered the Union's proposals, and agreed on severalsmaller items, such as health andwelfare insurance.Drake testified that "around the middle of November"he heard from some of Moisi's driversthat an agreementhad been executed between Moisi and his drivers,6whereupon Drake went to Moisi's place of business andMoisi showed him "the agreement signed by the drivers" 7which, Drake testified, he then told Moisi "wasnot a legaldocument, because we were the bargaining agent, and wewould do the negotiating.8 He [Moisi] said, `This is whatthey wanted . . . and this is what he would have to livewith.' "At thislastmeeting,which was held aboutDecember 20, Drake testified Moisi suggested an electionbe held to which Drake replied that was not feasible as theUnion had already been recognized by Moisi. No furthermeetings, were held between Moisi and Drake. A chargewas filed by the Union with the Board on December 30,1970.Regarding the "agreement signed by the drivers" whichMoisi referred to above, Michael Shannon, a truckdriverforMoisi, testified he toldBaxter,about the first week inNovember 1970, that he wanted to contact the drivers inorder for them to work out initial contract proposals to besubmitted by them to the Union for the purpose of havingthe Union, in turn, submit these proposals to Moisi.Baxterrefused to furnish Shannon with the telephone numbers ofthe drivers, but he agreed to notify them of themeeting,which he did. (See below.)On November 14,9 the employeesmet inMoisi's office.Shannon testified that as he was going into the meeting,Baxter stopped him and handed him a paper listingproposed "rates of pay," stating that if the employees wereto present these suggested wage scales to Moisi, "I know hewillagree to them." 10When the meeting began, noagreementwas reached among the employees present withrespect to the wage proposals submitted by Baxter toShannon. The drivers then invited Moisi and Baxter intotheirmeeting. Shannon, who was designated the drivers'spokesman, toldMoisi that the wage proposals, whichBaxter had handed him as he was going into the meeting,were not satisfactory. Moist disparaged the Union, statingthere was no need fora union ashe operated a family-typebusiness, and he asked the employees whether they wouldaccept the wage proposals presented to them by Baxter orwhether they preferred the Union.11 Moisi also informedthe drivers that if they wanted the Union, he would agree[sic], and that we would negotiate the contracts "9G.C. Exh 5,which are the wage proposals Baxter gave Shannon as hewas entering the employees meeting, is dated November 14, 1970. It is,therefore,found the meeting was held on November 14, as it isuncontradicted that this proposal was given to Shannon as he entered theemployees meeting which Moist later attended.19 Shannon testified Baxter had told him,"he would type up a list ofthings that he thought Mr. Moist would agree to .."See G.C Exh 5,dated November14, 1970,which is the proposed wage rates Baxter testifiedhe drafted Baxter's testimonythat G. C Exh5 was prepared by him at therequest of the employees is not credited.11RobertHartmann, an employee, credibly testified that at theemployees'November 14 meeting,Moist told them "they didn'tneed the0 MOISI,& SON TRUCKING, INC.to sign a contract with the Union, but he would not sign a"national master freight agreement" which provides for anhourly wage rate, as distinguished from a flat rate, forspecified hauls, upon which Moisi's proposed wage scalewas based. When the November 14 meeting concluded,Moisi treated the employees to lunch at a restaurant. Atthis time,Moisi requested the employees to contact theUnion and tell them they were no longer needed as anagreement had been reached between Moisi and thedrivers.A month later, Moisi drafted a proposed agreementdated December 19, 1970, listing a "schedule of rates ofpay" that Moisi would agree to pay the dnvers and whichMoisi and Baxter requested them to sign. Eight signaturesappear on this paper. See General Counsel's Exhibit 4.12Baxter testified that as each of the employees came into theoffice in the course of their duties, he asked them to readthisproposal,and if the proposed wage scale wasacceptable to them, to sign it, but that -he in no way"influenced" them as to whether or not they should sign it.In Respondent's presentation of its case, its first witnesswas Stenton Baxter, who is a supervisor within the meaningof Section 2(11) of the Act. He testified that when the letterof October 30, 1970, (G.C. Exh. 3) was signed by him onbehalf and with the approval of Moisi, that he expresslyforewarned Union Officials Gaddis and Rafferty that:We were not agreeing to negotiate or anything else. Wewere only recognizing them to prevent any Union fromcoming in here . . . [Moisi] authorized me to sign theletter,with the understanding that it was only toprevent any other union from coming in and it was nota negotiating letter, or a bargaining letter of any sort. Itwas only that we recognized the Union.On his cross-examination, with respect to the circum-stances under which Moist authorized him to sign the letterof October 30 (G.C. Exh. 3), Baxter testified:And he [Moisi] gave me authorization to sign it, withthe understanding that it was only recognition-theUnion as a union, and not holding to a bindingbargaining unit.Baxter went on to explain that Gaddis, the union official,assured him at the time the letter was signed "that thiswasn't an agreement that was binding, and it was only toprevent some other union from coming in and trying toorganize our yard, and then be able to talk with Joe [Moisi ]later on and discuss a bargaining deal . . . negotiationslater . . . As long as they had this letter, they said itfulfilled their requirements. It would stop some sort of ahearing . . . They [the union officials] made the statementthat they would get in touch with Mr. Moisi to makearrangements for any further negotiations, if any would bemade."Baxter's testimony, on his cross-examination, is con-fused, contradictory, incoherent, and unworthy of beliefwith respect to what occurred on October 30 when heUnion" and that they could "get together" among themselves and "settle allthe differences" and that "we didn't need the Union to do this for us."12Baxter testified he "generally" did the company typing, and that hehad typed G C Exh 4 At another part of the record, however, he deniedever typing G C Exh 4 At still another point in his testimony, on cross-examination, he inconsistently testified that he typed G C Exh. 5 (which issimilar to G C Exh 4) at the request of the employees, but he then testified201signed on behalf of Moisi, the letter dated October 30,1970,"agreeing to recognize Local 235 as exclusiveBargaining Agent for our drivers." He testified that theletter sent to the Union on October 29, 1970, (G.C. Exh. 2)was typed on stationery he did not recognize, as Respon-dent Company had no "printed" stationery, although hetestified he "generally" did the typing for the Company.Baxter also testified incoherently that when he read theletter of October 30, 1970, (G.C. Exh. 3) to Moisi over thetelephone for his approval, Moisi said, "he could not getalong with the letter the way it was written, and he wouldgo along with it to keep any other Union out." At otherpoints in his testimony, Baxter was confused as to whetheritwas General Counsel's Exhibit 2 or 3 that he had read toMoisi on October 30 when he telephoned Moisi in SanFrancisco to ascertain whether Moisi would approve ofBaxter's signing the letter. Baxter testified cryptically asfollows:Itold Joe [Moisi] on the telephone, and he said,"Absolutely not," and he authorized the writing of thatletter to be disputed .... In this form the Union didn'twant it, no.When Baxter was asked on his cross-examination if heaskedMoisi to sign the letter, Baxter answered:No, I did not. It was with the understanding that theletter-that we were recognizing them only as a Union,and not as a bargaining agent.JosephMontoya, a witness called by the Respondent,described himself as a court interpreter who also didcollectionwork and assisted Moisi in clerical dutiesassociatedwith the running of Moisi's office. Montoyatestified that it was he who arranged to have typed the"agreement of recognition" (G.C. Exh. 3).Montoyatestified that when this letter was handed to Gaddis, theunion official, on October 30, Gaddis telephoned his officeand his superiors advised him the letter was acceptable,which information he relayed to Baxter and Montoya.Montoya's testimony continues that Gaddis and Rafferty,the union officials, "made mention of the fact that this wasmerely a recognition for them to keep another Union fromcoming in to the Moisi Trucking Company and that theycould not allow anybody else to come in."On cross-examination,Montoya testified that at hissuggestion,JosephMoisi employed Attorney JosephGenovese to draft General Counsel's Exhibit 2, above.13When this letter was not acceptable to Moisi, testifiedMontoya, he was asked by Baxter, on a date he could notfix, to redraft it. Later in his testimony, he confusinglystated it was Moisi who told him the letter was unaccepta-ble because "he didn't agree to-I believe it was the lastparagraph, where it obviously must have been somethingthat he didn't agree to, because of either a binding factor orthings that he didn't want to sign to." Then Montoya againchanged his testimony, stating the letter was not acceptableto the Union and that Moisi asked him to have Attorneyelsewhere in therecord thathe did nottype G.C Exh.5 His testimony thathe typed G C Exh 5 atthe request of the dnvers who asked him to leave itin theoffice "forthose employeeswho wishedto sign it" is not credited as itis found he typed itwith Moisi's knowledgeand approval13At anotherpoint in his cross-examination,Montoyatestifiedasfollows "General Counsel's 2 is one that was looked at andapprovedby MrGenovese," but he laterstated that this letter waswrittenbyGenovese 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDGenovese revise the letter, but Montoya was unable torecall what Moisi's instructions were as to how he wishedthis letter to be revised.When Counsel pressed him for ananswer, he stated, "Well, the purpose of the letter would be. . . to recognize Local 235 only for the reason to not allowanotherUnion to come into the yard . . . Only forrecognition to that point-where another Union would notbe allowed to come in . . . . That was very specificallywhat [Moisi] wanted." However, Montoya again contra-dicted himself later when he testified that Baxter was theauthor of General Counsel's Exhibit 3 and that he[Montoya] had it typed and later stated he does not knowwho drafted General Counsel's Exhibit 3.Montoya'stestimony is not credited. See below.Joseph A. Moisi, president of Respondent Company,testified that when the contract, which he executed with theUnion herein in 1964, expired in 1967, Kelly Drake, theUnion's secretary-treasurer, requested him to renew it, buthe refused to accede to Drake's request. When Moisireceived a copy of the Union's petition for a representationelection notifying him that a hearing was scheduled beforethe Board on November 2, 1970, he telephoned Drake andarranged to meet with him on October 28. Moisi testifiedthat Drake said to him at this meeting:You know, Joe, we sure got to get together on this, andwe have been talking about it a long time-about somekind of agreement-and we got to get one made up andget going on itI then said to him that that was fine, and then hesaid okay And I asked him what all this was with theNLRB. He said-and how did he say it? He said, "Ihave got your drivers signed up on these cards, and wehave got to negotiate. I asked him if I could see thecards, and he said no, that that was not the practice. Hetold me that I knew him long enough to know that hehad them, and I said, "All right, Kelly, I have knownyou long enough. What do we do?" He said that he hadto have a letter to stop this hearing, and so I told himall right, and that I would get him a letter I asked himwhat it should say in it, and he said, "Well, tell aboutthe representation, and all that." I told him that Iwould make one up, and that we would get it over tohim. So after that we left.He said, "We have got to have a letter to give to theNLRB to show that we were negotiating on this."Itold him that I would get the letter over to him, sothat is the way it was left.Moisi testified that it was he who drafted the letterreferred to above as General Counsel's Exhibit 2, inresponse to Drake's request at their October 28 meeting,and that Montoya had it typed. However, Moisi continuedthatMontoya was "incorrect" when he testified thatAttorney Genovese prepared the two letters delivered tothe Union on October 29 and 30.Moisi testified that at this October 28 meeting withDrake, he made notes on a napkin as to what Drakewanted him to state in his letter to the Union. The notesmade on this napkin read: "We will recognize Local 235Teamsters as our sole bargaining unit." 14 However,continues Moisi's testimony, he never agreed to recognizethe Union as the bargaining agent for his truckdrivers. Hisreasons for refusing to recognize the Union read asfollows:In the first place, I didn't feel that he had all our driverssigned up and I wanted him to show me the proof thathe had. And he didn't show it to me. So at the time Ifelt that by me signing this and giving authority over allour drivers, that I wouldn't be fair with them and Ididn'twant to do that. So I didn't put it in there.After the Union received his letter (G.C. Exh. 2), Baxtertelephoned him in San Francisco, where he was onbusiness, and told him the letter was not acceptable to theUnion. Moisi's testimony reads as follows:Well,Mr. Baxter called me on the phone in SanFrancisco and said that there was a letter that I haddrawn up, and it was not satisfactory to the Union.Isaid-or I asked him what their objection was, andhe said, "It doesn't say in there that they can representover everybody and be the sole representatives, andthey want that inserted.Isaid to him that, well, I didn't want to put that inthere, and that is why I purposely left it out. I didn'tthink at the time that it was timely to put that in.He said that they had to have another letter. I said,"What's really the reason?" ... and he said that theywanted to be the sole bargaining agent in there so as tokeep any other union out from coming in there.Isaid, "That never was no question, Baxter." I saidthat, "We have always worked with Union 235, andthey know what we are doing " And I didn't think thatthat was necessary.He said that they said that that is what it is for, and Isaid, "If that is what it is for, then I don't want that inthere-that they are the sole bargaining agent." And Imentioned to Baxter about this particularly when hecalled me in San Francisco because I didn't see wherethey had the majority of our men. That is why Icouldn't sign it. Then I told him that I would be back,and I think that was a Friday. And I told him that Iwould be back on Monday and I told him that if thatwas the only reason-that they want to have thatletter-was to keep some other union that I would workwith them and get something drawn up. And that is theway it was left.Q.Did Mr.Baxter have occasion to call you backagain to read the actual language that went in on thatpiece of paper? And when I talk about"that piece ofpaper," I mean General Counsel'sExhibit 3. Let meshow it to you.A.Yes,Ibelieve he did call mebackon this. I14Resp Exit 12 MOISI & SONTRUCKING, INCagain told him that everything is good on this letterexcept that "We hereby agree to recognize Local 235 asthe exclusive bargaining agent for our drivers " I toldhim that we were not in a position to be representingour drivers until we knew that they all wanted theUnion in there. He said they got to have it because theydidn't want another Union inMoist testified that Baxter did sign General Counsel'sExhibit 3 with his "consent ... under the circumstancesthat no other union would come in except 235, and this wasin order to protect our drivers "Moist's version of the November 14 meeting with, hisemployees is that they handed him a proposed wage ratescale (G.C Exh. 5) and that he told them, "It wasn't out ofreason.15 . . . I believe I dust stated that, here is somethingthatwe all understand, and we have been waiting forsomething from the Union, and now we have somethingthat fits in our program. The boys knew it and I would sayit requires negotiation Then I came out and said, `How doyou guys feel about the Union9 . . .' And somebodysuggested [whose name Moist did not recall] I.`Let's getsome agreements on paper straight here.' I said, `Fine.' "When Moist was asked by his attorney on directexamination if he was conscious of the fact that he shouldhave been dealing with the Union and not the employees,his reply was, "No. I felt that I should have been dealingright there with the men."On cross-examination,Moist testified as follows withrespect to the October 28 luncheon meeting with KellyDrake, the union official:Iasked him first, and he said he represented themajority-either the majority or all of our employees.And then I asked him, and when I asked him, and hesaid he did. And then I said, "Fine " And I asked himto see the cards, and he told me that he couldn't dothat. I said, "If you have got them fine, if that's all wehave got to have." I still don't know today if he hadthem.Q.You didn't pursue the matter?A. I asked him, and then as I have told you-ortestified-another time it was brought up, and I nevergot proof that he did have them. That was always stuckin my mind.16Moisi's version of what transpired when Baxter tele-phoned him on October 30, while Moist was in SanFrancisco, to advise him that the Union was asking for aletter recognizing theUnion as the employees' "sole"bargaining agent is as follows.Baxter told me over the telephone . . . that KellyDrake was there and needed a letter right away. I said Icouldn't get down. Baxter said that Kelly [Drake]wanted to be the sole bargaining agent, and not to havesome other union come in. I told Baxter fine, if youneed something like that to keep the other unions out,we would recognize them.. .15 It is found this wage proposal was drafted by Baxter with Moisi'sknowledge and consent See In12, aboveis In an affidavit which Moist gave to a NationalLaborRelations Boardinvestigator,(G C Exh 10),there is no mention by him of having asked203I authorized [Baxter] only after he assured me the twomen in the office [Gaddis and Rafferty, unionrepresentatives] had assured him that the letter wasonly going to keep another union out. That is when Iauthorized him to do it.Moist stated that he had not been approached by any otherunion to recognize it.Moistwas then cross-examined with respect to theNovember 14 meeting with his employees in his office. Hetestified that he promised his truckdrivers that he wouldlook into the matter of insurance for them "and we couldget them the best insurance we could get," and, hecontinued, he told them this is the way he liked to settleany problems that his employees might have by havingmeetings with them "every couple of months."Moist concluded this phase of his testimony by statingthat, after his proposed schedule of pay for the truckdriverswas drafted (G. C. Exh. 4), it was placed on the counter inthe office and either he or Baxter asked each employee, ashe came into the office, to read the proposal and, if theyagreed with the rates of pay itemized in the "agreement,"to sign it.Moist also testified that when Drake came to hisofficewith respect to negotiating a contract, Baxter gavehim a copy of G C Exh. 4 to read, and that Drakecommented "it was not right." Moist then testified that hespoke with Drake, subsequent to December 19, 1970,which is the date of G.C. Exh. 4, and he told Drake that hewould agree to a union proposal which embodied the samewage scale contained in the "agreement" which eight of hisemployees had signed 17B.Discussion and Conclusions with Respect to the8(a)(5) AllegationThe Act imposes a duty to bargain in good faith, uponrequest, whenever a labor organization has been designat-ed by a majority of employees in an appropriate bargainingunitThe employer must recognize and bargain with suchan organization whether or not it has been certified by theBoard.18 To be sure, an employer labonng under a good-faith doubt as to a union's majority status need not extendrecognition. Such a doubt is not present in the case at bar.Nevertheless, in the absence of such a doubt, the employerhas no vested right to an election. Furthermore, if anemployer knows, independently of authorization cards,that there is no representation dispute, then he mustrecognize the union. It appears that Respondent's presi-dent,Moist, learned within the times pertinent herein thatsuch was the situation in the proceeding.There are no decisions supporting, or providing for, aconditional recognition of a union by an employer, asMoist asserts when he argues that he was only recognizingthe Union for the limited purpose of preventing any otherunion from representing his employees. Recognition, bydefinition,must be specific and unequivocal. Here, therewas such recognition as evidenced by Moist's explicit andDrake to show him the employees' authorization cards1'GCExh418UnitedMineWorkers v Arkansas Oak Flooring Co,351US 62,N L R B v Philamon Laboratories, Inc,298 F 2d 176, 179 (C A 2) 204DECISIONSOF NATIONALLABOR RELATIONS BOARDspecific statement in his letter of October 30, 1970, to theUnion in which he wrote: "We also hereby agree torecognize Local 235 as exclusive Bargaining Agent for ourdrivers."This is recognition.Moreover, Moisi discussedbargaining agreements with union officials. Furthermore,the parol evidence rule does not permit Moist to refute orimpugn by oral evidence his signed statement of recogni-tion embodied in his letter of October 30, 1970, to theUnion. Firmly supporting this conclusion is the parolevidence rule which cautions that one must fix a personwith such expressed consequences as are the reasonableresult of his volition.19 Applying this principle to the factsin this case, it is found that Moisi's October 30 letter, whichstated he recognized the Union, was recognition for allbargaining purposes and thus conclusive.Finally,Moist's direct negotiations with his employeessubsequent to October 30, 1970, after he had alreadyrecognized the Union, constituted an unfair labor practicein derogation of Section 8(a)(5) of the Act.20 This is trueeven though it is assumed that some of the employeesindicated that the union be disregarded, which is contraryto the facts found herein, as such actions on the part of hisemployees did not relieve Moisi from his express commit-ment of recognition because the statute was enacted in thepublic interest for the protection of the employees' right tocollective bargaining and it may not be ignored by theemployer even though the employees consent.21The above conclusions are based on the finding that theUnion at no time waived or disclaimed its bargainingrightswhich the employees had conferred upon it. Awaiver of representation rights is not to be lightly inferredin the absence of a clear and unmistakable showing thatthewaiver occurred.22 Under the circumstances hereinrevealed,Moist's duty to recognize the Union is clearlyapparent, independent of whether Drake, the unionofficial, showed him the employees' authorization cards.Moreover, it is found that Moisi never requested Drake toshow him the cards.Accordingly, it is found that by refusing, on and afterOctober 30, 1970, to bargain collectively with the Union,Respondent, Moisi & Son Trucking, Inc., has engaged andis engaging in an unfair labor practice within the meaningof Section 8(a)(5) and (1) of the Act.C.Section 8(a)(3)1.The alleged unlawful discharge of Shannon23Michael J. Shannon was initially employed as atruckdriver by the Respondent in June 1970. Shortly afterorganizational activity began, Shannon was designated byhis fellow employees as their spokesman and liaison indealing with Moist. It is found, contrary to Moisi's denial,19SeeWigmoreon Evidence,sec 2413 at p 39, 3rd Ed20Medo Photo Supply CorpvN L RB,321 U S 678, 683-68421Idat 68722InternationalNews Service,113 NLRB 1067SeeFrancisPlating Co,109 NLRB 3523 Shannon and Hartman(the latterworked for Respondent untilDecember10, 1970)impressed the Trial Examiner as credible witnessesMoreover,considerable weight has been placed upon the testimony ofFeliciano and Lamar as they were in theemploy of theRespondent at thetime they testified,as such, they depended on their jobs for their livelihoodthatMoisi knew Shannon was in the forefront oforganizing activities at his trucking yard before he wasdischarged on November 17, as evidenced by his askingShannon, in the first week of November, why Shannonwanted the Union. About this same period of time,Shannon and Moisi discussed proposals with respect towhat the employees desired as to pay and workingconditions. Then too, Baxter, a supervisor, was asked byShannon in the early part of November for the telephonenumbers of the other drivers in order to arrange ameetingfor the purpose of discussing wages, benefits, and otherdemands. Baxter, rather than furnishing Shannon with thedrivers' telephone numbers, told Shannon he would callthe drivers himself and notify them of the meeting inMoisi'soffice.Moisi knew of this meeting and thecircumstances under which it was arranged as he wascalled into the meeting by his employees some time after itbegan.24Moisi was opposed to the Union. He admitted he askedShannon in the first week of November what he thought oftheUmon and whether he favored the Union. Moisi alsoacknowledged that he branded Shannon as a "troublemak-er" and told him that his business was a small familyoperation and that the employees did not need the Umonto represent them. Moist's explanatioil is not credited that,when he called Shannon a "troublemaker," the remark wasmade in the context of Shannon alienating a customer.Both Feliciano, who is presently employed by Moisi, andHartman, another driver, corroborated Shannon's testimo-ny when they testified that Moisi had told them Shannonwas a "troublemaker," referring to his union actiVity.25Hartman also testified that Moist asked him in October," `Why do youguyslet a young guy like Mike [Shannon]lead you around by the nose?'. .. and [Moisi ] said, `Well,ifyou don't think much of the Union, why don't you talkto the other drivers and talk them out of it?' " Moisiadmitted he told Feliciano in October that, "We don't needa Umon. We are all happy." Moisi, however, denied hefiredShannon for his union activities, but that he[Shannon] quit, "which was good riddance, because afterall,we did have problems with him at different places, andas far as I was concerned he had quit, and that was it."Moisi'sdenial that he told the employees at theirNovember 14 meeting in his office that he once employed adriver who had tried to organizea union athis place ofbusiness and that he was no longer employed by him is notcredited. If any doubt exists as to the motivation forShannon's discharge, it is dispelled by Baxter's crypticthreat to some of the drivers that if any of the employeesfavored the Union he "will go down the road talking tohimself" and his explicit threat to Hartman that theCompany would find a'reason to fire any driver who talkedbut yet testified adverselyto theirEmployer'sinterests regardless of whatconsequences might eventuate24 It is reasonableto assumeand sofound that Baxter informed Moist ofthe circumstancesunder whichthe employees'meeting was arranged byShannon andits purpose.25Feliciano testifiedthatMoist stated Shannon was a "troublemaker"because "he was tryingto get the union in ... " Hartman testified thatsometimebefore November7,Moist said, "Mike was a troublemaker withthe Union." See In. 23 MOISI & SONTRUCKING, INC.for the Union and that they would "lay off" all the driversand "hire all new drivers."Based upon the facts detailed above and the inherentprobabilities of this situation, to ask the question whetherMoisi discriminatorily discharged Shannon, is to answerthe question because the facts belie Moist's explanationthat Shannon quit on November 16, 1970. In fact, whenRespondent telephoned the following day asking Shannonto return the keys to the truck he drove, an argumentensued when Shannon arrived at the yard. Shannon'sversion is that Moisi told him he had quit the day before.When Shannon denied he had quit, emotions ran high andthreats were made which eventuated in the police beingcalled andMoisi ordering Shannon off his property.Respondent's efforts to exonerate itself from a finding ofunfair labor practices are singularly unimpressive and castdoubt upon the meritoriousness of its defense. It isuncontradicted that bothMoisi and Baxter knew ofShannon's union activities. There is direct evidence ofMoisi's union animus. This is a situation where Moisiclaims Shannon quit as a pretext to conceal his unlawfulmotivation in an effort tojustify the discrimination againstShannon. In view of the foregoing, it is concluded,contrary to the defense asserted by Respondent, that thedischarge of Shannon was, in whole or in substantial part,a reflection of its desire to rid itself of the prime unionactivistand that the alleged reasons asserted for histermination were spurious and a pretext to cloak its illegalmotivation.On the basis of the foregoing and the entire record,including Respondent's coercive conduct and interrogationof its employees, which is found below, and the suggestivecircumstances inhering in Shannon's precipitate dischargeon November 17, closely following his known unionactivities,whichwere the motivating cause for histermination, it is found to be a violation of Section 8(a)(3)of the Act.2.Fulkerson's dischargeFay Fulkerson worked as a truckdriver for Respondentfrom September 1970 to January 29, 1971. On or aboutJanuary 25, 1971, Fulkerson was dispatched to GonzalezPotato Company in Northern California to pick up a loadof potatoes and deliver them to Frito-Lay Company in LosAngeles,Respondent's most important customer, whoseaccount comprises approximately 80 percent of Respon-dent's total business. Respondent's witnesses, Baxter, thedispatcher, andMoisi, owner of Respondent Company,testified that a telephone call was received from an officialof the potato company, following Fulkerson's dispatch toGonzalez, complaining that Fulkerson had finished load-ing the potatoes at 7 p.m. and then stayed at a motel26 andhad allowed the truck to remain outdoors overnight in 30degree temperature with the risk of the potatoes beingdamaged, and that Fulkerson did not leave for Los Angelesuntilabout 9 a.m.27 On cross-examination, Fulkersonadmitted that when he picked up potatoes on otheroccasions in the past, for delivery to Frito-Lay, that he26On cross-examination, Fulkerson acknowledged he slept over I I hoursat the motel27 It appears that if the temperature is below 50 degrees, there is a risk of205never stayed overnight in Gonzalez after loading thepotatoes into his truck. Also, testified Baxter and Moisi,Fulkerson was 12 to 14 hours late in delivering the load ofpotatoes to the Frito-Lay Company and, when they arrivedthere, the potatoes were damaged. Fulkerson was dis-charged by Moisi 3 or 4 days later.Some time after Fulkerson was fired, four charges madeby him on company credit cards were received by theCompany which were not authorized by Respondent. Onecharge contracted by Fulkerson was dated March 3, 1971,in the amount of $75.49 for two tires placed on Fulkerson'swife'sautomobile.Another charge of $33.96, datedFebruary 4, 1971, was for a battery and "STP," both ofwhichwere used on Fulkerson's wife's car. A thirdunauthorized charge of $24.95, dated February 2, 1971,was charged to Respondent's credit card for mechanicalservices and repairs on Fulkerson's wife's car. The lastunauthorized charge of $5, dated March 3, 1971, wascontracted for balancing the tires on Fulkerson's wife's car.3.ConclusionsThere is no evidence that Fulkerson engaged in unionactivity other than to sign a union card. When asked byMoisi if he favored the Union, Fulkerson testified on cross-examination that he told Moisi he did not. Nor did he evertellMoisi that he was either a member of the Union orsympathetic to the Union. Feliciano, a fellow employee,testified that in a conversation he had with Moisi, which hebelieved to have been in November 1970, Moisi said to him. . that [Fulkerson] was another one of the Union boysthat wanted to get the Union in."The General Counsel must show, by a preponderance ofthe evidence, improper motivation for this 8(a)(3) allega-tionthatFulkersonwas discharged by Respondent"because he engaged in union . . . activities . . . and notfor cause." This he has not done. On the contrary, theRespondent came forward with affirmative evidence thatFulkerson was discharged "for cause. " 28 Thereupon, theburden of going forward with evidence to show thatFulkerson was discharged for unionactivitiesshifted to theGeneral Counsel.29 This burden of proof of antiumonpurpose he failed to carry.Fulkerson's conduct in the Frito-Lay potato deliveryincident leavesmuch to be desired. Apart from thisincident,it isuncontradicted that on fouroccasions afterhisdischarge,Fulkerson used Respondent Company'scredit card to purchase goods and services for his wife's caramounting to a total of $139.85, which purchases had neverbeen authorized by Respondent.On these facts,it isconcluded that Respondent did notdiscriminatorily discharge Fulkerson within the meaning ofSection 8(a)(3) of the Act. It is found, therefore, that theGeneral Counsel has failedto sustainhisburden ofproving by a preponderance of the evidence that Respon-dent discriminatorily discharged Fulkerson in violation ofSection 8(a)(3) of the Act. Accordingly, it shall berecommended that the 8(a)(3) allegation in the complaintwith respect to Fulkerson be dismissed.potatoesbeing spoiled.28 See Sec. 10(c) of the Act.29N LR B v GreatDaneTrailers,Inc,388U.S.26,33-34. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDD.Discussion and ConclusionsThe Alleged Violations of Section 8(a)(1)In determining whether an employer's conduct amountsto interference,restraint,or coercion within the meaning ofSection 8(a)(1), the test is not the employer's intent ormotive, but whether the conduct reasonably tends tointerfere with the free exercise of employee rights guaran-teed by the Act.30 Then, too, on the issue of whether theRespondent violated Section 8(a)(1), consideration hasbeen givennot only toitsnegotiatingdirectlywith theemployees and thus bypassing the Union after it hadrecognized the Union on October 30, but also to Moisi'spatent union animus, as it is not required that each item ofRespondent's conduct be considered separately and apartfrom all others,but consideration must be given to all suchconduct as a whole with a view to drawing inferencesreasonably justified by their cumulative probative effect.31In applying these principles to the facts in this case, it isconcluded and found that by the following conduct, theRespondent violated Section 8(a)(1) of the Act as itinterfered with, restrained,and coerced the employees intheir freedom to choose to be represented by the Union orno union. As the Board declared inDal-Tex OpticalCompany, Inc.,137NLRB 1782 at 1786: "Conductviolative of Section 8(a)(1) isa fortiori,conduct whichinterfereswith the exercise of a free and untrammeledchoice in an election.This is so because the test of conductwhich may interfere with the `laboratory conditions' for anelection is considerably more restrictive than the test ofconductwhich amounts to interference,restraint,orcoercion which violates Section 8(a)(1)." Thus, the employ-ees' election choice,which would have been exercised bythe employees in due course, as the Union had filed apetitionwith the Board to be certified as bargainingrepresentative for Respondent's employees,was interferedwith within the meaning of Section 8(a)(l) in the followingspecified incidents-(I)Moisi suggesting to Hartman in October that hecontact his fellow employees and "talk them out" ofwanting the Union;(2)During the first week in November,Moisi askedShannon why he wanted the Union;(3)At the November 14 meeting of Moisi with theemployees in his office,he asked each one individuallywhat they thought of the union offer and if they wanted aunion;(4)Moisi asked Hartman at the November 14 meeting"about union activities"and "what [he] thought about theUnion";(5)When Moisi admitted that he was right in dealingdirectlywith his employees and not with the Union;(6)Moisi negotiating directly with the employees byoffering them a wage proposal which he asked them to signifitwere acceptable to them.SeeGeneral Counsel'sExhibit 4,(7)Moisi bypassed the Union when he testified that hetold the employees at this meeting that he would look into30Time-O-Matic, Inc v N L R B,264 F 2d 96,99 (C A7),NecoElectrical Products Corp,124 NLRB 481-48231N L R B v Homedale Tractor Co,211 F 2d 309, 313(C A 9), certthematter of an insurance plan for them,and that hepreferred to settle any problems that they might have byhaving meetings with them"every couple of months."Separate findings as to other instances of alleged specificviolations of Section 8(a)(1) are not made as some areembraced within those found above and others merelywould be cumulative adverse findings which do not add tothe obligations of the order which independently mustissue.The same kind of restraining order will issue whetherpredicated on one or more violations of the same type sothat no good purpose would be served by considering eachincident separately with a view of determining whether itconstitutes a violation.Inasmuch as ample evidence ofconduct violative of Section 8(a)(1) has already been foundand because further findings of such additional conductwould be cumulative in nature,it is not deemed necessaryto consider the legality of these additional incidents.32There is not a scintilla of probative evidence thatRespondent,throughMoisi,created the impression ofsurveillance during October and December1970 bytellinghis employees that he was aware of the identity of theindividualswho supported the Union as alleged in thecomplaint.Nor has the allegation in the complaint beenproven by a preponderance of the probative evidence thatFay Fulkerson was discnminatonly discharged by Respon-dent.Accordii gly,itisrecommended that these twoallegations m the complaint be dismissed.CONCLUSIONS OF LAW1.By interferingwith,restraining,and coercing em-ployees in the exercise of rights guaranteed them in Section7 of the Act, Respondenthas engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) of theAct.332.At all timessinceOctober 30, 1970,the Union hasbeen the exclusive representative of all the employees forthe purposes of collective bargaining with respect to ratesof pay,wages, hours of employment,and other terms andconditionsof employment.3.By refusing,on and after October30, 1970, tobargaincollectivelywith the Union,Respondent hasengaged and is engaging in unfair labor practices withinthemeaning of Section 8(a)(5) and(1) of the Act.4.By unlawfullydischargingMichael J.Shannon onNovember 17, 1970,Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The aforesaidunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.6.The allegations in the complaint with respect tounlawful surveillance and the discriminatory discharge ofFay Fulkerson are herebydismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above,itwill be recommended that itcease and desist therefrom and take affirmative actiondenied 348U S 833,N LR B v Popeil Bros, Inc,216 F 2d 66,68 (C A 7)32Cf Pupillod/b/a Marie AntoinetteMfg,193 NLRB No 6633 SeeMary Pupillod/b/a Marie AntoinetteMfg, supra MOISI & SONTRUCKING, INCfound necessary and designed to effectuate the policies ofthe Act.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of rightsguaranteed by Section 7 of the Act, which the basicpurpose of the Act was designed to achieve, it shall berecommended that Respondent be required to cease anddesist from in any manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.34 The remedial purposes ofthe Act are quite clear. It is aimed, as the Act says, atencouraging the practice and procedure of collectivebargaining as a means of resolving labor disputes and ofprotecting the exercise by workers of full freedom ofassociation, of self-organization, and of negotiating theterms and conditions of their employment or other mutualaid or protection through their freely chosen representa-tives.35 It was the duty of the Respondent to refrain fromdisturbing the status quo by coercive conduct and topermit the Union to have a free opportunity to increaseand retain its membership by legitimate organizationalactivity and to participate in a free and uncoerced electionwhich would determine whether or not it was the statutoryrepresentative.36In view of the broad range of Respondent's illegalconduct, it will be recommended that Respondent berequired to cease and desist from in any manner interferingwith, restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.Having found that Respondent discriminatorily termi-nated Michael J. Shannon, it will be recommended that itoffer to him immediate, full, and unconditional reinstate-ment to his former or substantially equivalent positionwithout prejudice to his seniority or other rights, privileges,and working conditions, dismissing if necessary anyonehired in such job on or after November 17, 1970, andmaking him whole for any loss of earnings suffered byreason of the discrimination against him by paying to hima sum of money equal to the amount he would have earnedfrom the date of the discrimination against him until suchdiscrimination has been fully eradicated, less his netearnings during the period of such discrimination. Backpaywith interest at the rate of 6 percent per annum shall becomputed in the manner set forth in F WWoolworthCompany,90 NLRB 289 and IsisPlumbing and HeatingCompany,138 NLRB 716.RECOMMENDEDORDER37Upon thebasis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,it is recommended that Moist & SonTrucking, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from.34N L R B v Entwistle Mfg Co,120 F 2d 532 (C A4),CaliforniaLingerie, Inc,129 NLRB 91235Republic Steel Corp v NLRB,311U S 7, 10,NLRB v LundyManufacturing Corp,316 F 2d 921, 925 (C A 2)36International Broadcasting Corp,99 NLRB 130, 13311 In the event no exceptions are filed as provided by Sec 102 46 of the207(a) Interrogating employees as to their membership in,views about, or activities on behalf of General TruckDrivers,Warehousemen and Helpers, Local Union No.235, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any other labororganization(b) Presenting to, and discussing directly with, employeescontract proposals concerning terms and conditions ofemployment without first presenting such proposals to, ordiscussing these proposals with, the aforesaid Union.(c)Refusing to bargain collectively and in good faithwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment with theabove-named Union as the exclusive collective-bargainingrepresentative of its employees in the following appropriateunit:All of its employees excluding mechanics, office clericalemployees, professional employees, and supervisors asdefined in the Act.(d) In any other manner interfering with the efforts ofthe aforesaid labor organization to bargain collectively onbehalf of the employees(e)Discouraging membership in General Truck Drivers,Warehousemen & Helpers, Local Union No. 235, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, or any other labor organiza-tion by discriminatorily discharging any of its employeesor discriminating in any othermannerwith respect to theirhire or tenure of employment or any terms or conditions ofemployment.(f) In any other manner whatsoever interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act2.Take the following affirmative actions necessary toeffectuate the policies of the Act-(a)Upon request, bargain collectively in good faith withtheabove-named labor organization as the exclusiverepresentative of the employees in the above-described unitwith respect to rates of pay, hours of employment, andother terms and conditions of employment, embodying in asigned agreement any understanding reached.(b)OfferMichael J. Shannon immediate, full, andunconditional reinstatementin hisformer job or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights, privileges,or working conditions, and make him whole for any loss ofearnings that he may have suffered by reason of Respon-dent's discrimination against him, in accordance with therecommendations set forth in this Decision in the sectionentitled "The Remedy."(c)Notify Michael J. Shannon, if he is presently servingin the Armed Forces of the United States, of his right tofull reinstatement upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, following his discharge fromthe Armed ForcesRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 208DECISIONS OF NATIONALLABOR RELATIONS BOARD(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due and rights ofemployment under the terms of this Decision.(e) Post at its premises in Anaheim, California, copies ofthe attached notice marked "Appendix."38 [Notice omittedfrom publication.] Copies of said notice, to be furnished bythe Regional Director for Region 21, shall, after being duly38 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board "signed by Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for a period of 60consecutive days thereafter in conspicuous places, includ-ing all places where notice to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.3939 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional DirectorforRegion21, in writing, within 20 daysfrom the date of this Order,what steps Respondent has taken to complyherewith "